DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that the figures do not show the absorbent core, and therefore Examiner failed to provide prima facie case of obviousness that the absorbent core width varies no more than 20mm along a length of the absorbent core.  Examiner respectfully contends that since the figures are photographs of the absorbent article, one skilled in the art can readily see that the opaque white portion would be where the absorbent core is present (e.g., Fig. 76, and Fig. 79 more clearly shows the contrast between where the absorbent core is present and portions surrounding the core), and thus can conclude that the width of the core varies little along its length. 
Applicant also argues that Examiner has misconstrued “degree of coverage” with “area of coverage” and pointed to paragraphs [0009]-[0010] of the PG Publication of the current Specification.  However, said paragraphs do not offer a clear explanation of what the term means but rather simply stating that “[t]he degree of coverage of the print may be measured by measuring over an area of 20x20 mm within the respective printed pattern.”  Under broadest reasonable interpretation, Examiner believes that the term “degree of coverage” would mean the ratio of printed pattern area relative to the surface area of the substrate, in this case the topsheet.  Since the claim compares the degree of coverage of the second printed pattern with that of the first printed pattern, it is equivalent to comparing the area of the second printed pattern to the area of the first printed pattern because the surface area of the topsheet remains unchanged (both patterns are on the same topsheet). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 & 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2016/0278986).
Re Claim 1, Gross discloses an absorbent pad (e.g., 310, Fig. 3A) comprising a fluid permeable topsheet (314, [0131]), a backsheet (316) and an absorbent core (318) including a first core layer (there must be at least one core layer in the absorbent core) being located between the topsheet and the backsheet, the absorbent core having first and second longitudinal side edges and front and rear end edges, the absorbent core having a front portion, a rear portion and an intermediate portion located between the front portion and the rear portion (the absorbent core necessarily has these portions), as seen in a longitudinal direction of the absorbent pad, the front portion, the rear portion and the intermediate portion being of equal lengths (the boundaries of where each portion starts and ends can be arbitrarily defined by the manufacturer or user), 
wherein the topsheet in a printed central absorption zone ([0059], see e.g., Fig. 76, annotated below), arranged over the front portion, the rear portion and the intermediate portion of the absorbent core, is provided with a first printed pattern comprising first print elements, 

    PNG
    media_image1.png
    598
    461
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (central absorption zone)]wherein the topsheet in a peripheral security zone arranged at least over the rear portion of the absorbent core is provided with a second printed pattern comprising second print elements (see the pattern outside of the labeled central absorption zone in the figure below, note that [0059] discloses mechanical manipulation may product different color effects and [0068] discloses that different layers of the topsheet, formed by laminate 100, may be printed/colored differently, thus showing through the surface patterns that are visually different, also see [0265]-[0270] where structural features on the topsheet may be coordinated or further enhanced with ink printing).
While Gross does not explicitly disclose the absorbent core having a width varying no more than 20 mm along a length of the absorbent core extending in the longitudinal direction of the absorbent pad, at least based on the depiction in Fig. 3A, one skilled in the art would be guided to first create an absorbent pad that has straight longitudinal side edges as shown in the figure.  Having straight side edges may simplify manufacturing because straight cuts may be easier to make.  Alternatively, even looking at Fig. 76, which shows the pad having a narrower intermediate portion, since it is a photograph of a sanitary pad used by a woman, it can be estimated (based on average female crotch region width) that the width variation in the absorbent core is less than 20mm along a length of the core.
Gross also does not teach that a degree of coverage of the second printed pattern is at least 30% greater than a degree of coverage of the first printed pattern.  However, based on Fig. 76, which is a photograph, it can be seen that the second printed pattern covers an area significantly greater than that of the first printed pattern.  One skilled in the art at the time of filing would be at least guided to create printed areas with relative areas as claimed.
Re Claim 2, Gross also discloses wherein the peripheral security zone comprising the second printed pattern extends over the front portion of the absorbent core (see Fig. 76).
Re Claim 3, Gross also discloses wherein the peripheral security zone extends over the front portion, the intermediate portion and the rear portion outside the central absorption zone, thereby framing completely the central absorption zone (Fig. 76).
Re Claim 5, Gross also shows that wherein the second print elements (appears to be scalloped edge) have a larger mean size than the first printed elements (e.g., darker individual apertures shown within the oval shape in Fig. 76).
Re Claim 6, Gross does not explicitly disclose that the first printed elements in the central absorption zone are absorption enhancement indicating elements.  However, since the first printed elements coincide with a central portion of the pad, which is generally the zone that first receives body exudates from a female user, it would be reasonably expected that same zone is also a zone of absorption enhancement, thus making the first printed elements, which differ from those of the surrounding zone, absorption enhancement indicating elements.
Re Claim 7, while Gross does not explicitly disclose that wherein the coverage of the first printed pattern in the central absorption zone is 5 % or more, it can be seen that the apertures are closely spaced, thus likely resulting in a coverage that is more than 5%.  Additionally, since the central absorption zone is where body exudate would be first received by the absorbent pad, one would like to make more apertures for quick wicking of the exudate away from the skin.
Re Claim 8, Gross also discloses that wherein the coverage of the second printed pattern in the peripheral security zone is 10 % or more (the scalloped pattern extends around an entire space between the central absorption zone and the side edges of the absorbent core).
Re Claim 9, Gross also discloses wherein the printed central absorption zone has a varying transverse width with a portion arranged in a transitional area of the front portion and the intermediate portion of the core being narrower than the transversal width of the rest of the printed central absorption zone and wherein the transverse width in the most narrow section is from 40% to 80% of a widest section of the absorbent core (see Fig. 76, which is a photograph so dimensions are to scale). 
Re Claim 10, Gross does not disclose wherein the printed central absorption zone has a varying transverse width with a transition area arranged between the rear portion and the intermediate portion of the core being wider than the transverse width of the rest of the printed central absorption zone.  However, the claim limitation can be met simply by changing the overall shape of outlines (darker lines in Fig. 76) of the central absorption zone.  Gross has already disclosed that patterns/graphics and zones on the article can be varied to present different indicia to a user, therefore it would only require routine experimentation and aesthetic design to create a pattern/graphic in a central portion of the pad that would have its widest width at a transition area between the rear and intermediate portions of the core.
Re Claim 11, Gross also discloses wherein the printed central absorption zone is enclosed by a printed contour line(s) following the contour of the printed central absorption zone, thereby forming a transition between the printed absorption zone and the printed peripheral security zone (the lines are evident in Fig. 76).

    PNG
    media_image1.png
    598
    461
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (intermediate printed contour line)][AltContent: arrow][AltContent: textbox (contour line rear section leg)][AltContent: arrow][AltContent: textbox (U-shaped contour line rear section)][AltContent: arrow][AltContent: textbox (U-shaped contour line front section)][AltContent: textbox (contour line front section leg)][AltContent: arrow][AltContent: textbox (For Claims 12-14 & 17-18)]Re Claim 12, Gross also discloses wherein the printed contour line(s) comprises (see annotated figure) a first and a second intermediate printed contour line (only one intermediate printed contour line is highlighted in annotated figure, solid line) extending in the longitudinal direction on a respective side of the printed central absorption zone, the first and the second intermediate printed contour line each having a curved shape following the shape of the printed central absorption zone, and the first and the second intermediate printed contour line having a respective first and the second front end portion (note that Applicant has not specified where a line starts and ends and thus the end points for each contour line can be arbitrarily defined) and a respective first and the second rear end portions.
Re Claim 13, Gross also discloses wherein the printed contour line(s) includes a U-shaped (see annotated figure, dashed line), modified U-shaped, W-shaped or modified W-shaped contour line rear section enclosing a rear transverse end of the central absorption zone and having contour line rear section first and second legs extending at each side of the central absorption zone in the longitudinal direction toward the front end edge of the absorbent core (see annotated figure).
Re Claim 14, Gross also discloses wherein the contour line rear section first and second legs are arranged outwardly of, and overlapping with the respective first and the second rear end portion of the first and a second intermediate printed contour line, as seen in the transverse direction (see annotated figure).
Re Claim 15, Gross also discloses that wherein the peripheral security zone has a rear end length being at least 40% of the length of the rear portion of the absorbent core, as measured along a centre line of the absorbent pad extending in the longitudinal direction between the rear end edge of the absorbent core and the contour line rear section (see Fig. 76, which is a photograph and thus to scale).
Re Claim 16, Gross does not disclose in the same pattern embodiment that the contour line rear section is provided with a rear end direction indicator.  However, in a different embodiment, Gross clearly shows patterns/graphics that are visually distinguishable in the front end versus the rear end of the absorbent pad, thus these graphics can serve as front end direction indicator or rear end direction indicator (see e.g., Fig. 70 where the heart shape indicates a front end and the uninterrupted scalloped shape indicates a rear end).  It would have been obvious to one skilled in the art at the time of filing to mix-and-match graphical elements from various embodiments as necessary to identify zones of the article to a user or for pure aesthetic appeal.
Re Claim 17, Gross also discloses wherein the printed contour line(s) include(s) a U-shaped, modified U- shaped, V-shaped or modified V-shaped contour line front section enclosing a front transverse end of the central absorption zone and having contour line front section first and second legs extending at each side of the central absorption zone toward the rear end edge of the absorbent core (see annotated figure). 
Re Claim 18, Gross also discloses wherein the contour line front section first and second legs are arranged outwardly of, and overlapping with the respective first and the second front end portion of the first and a second intermediate printed contour line, as seen in the transverse direction (see annotated figure).
Re Claim 19 Gross does not disclose in the same pattern embodiment that the contour line front section is provided with a front end direction indicator.  However, in a different embodiment, Gross clearly shows patterns/graphics that are visually distinguishable in the front end versus the rear end of the absorbent pad, thus these graphics can serve as front end direction indicator or rear end direction indicator (see e.g., Fig. 70 where the heart shape indicates a front end and the uninterrupted scalloped shape indicates a rear end).  It would have been obvious to one skilled in the art at the time of filing to mix-and-match graphical elements from various embodiments as necessary to identify zones of the article to a user or for pure aesthetic appeal.
Re Claim 20, while Gross does not explicitly disclose wherein the backsheet is provided with adhesive means on a garment-facing side thereof, it is well-known in the art that a sanitary napkin as shown in Fig. 76 is to be fastened onto an undergarment to receive body exudates from a woman and adhesives are the most commonly used form of fastening means for this purpose.
Re Claim 21, while Gross does not explicitly disclose wherein the absorbent pad is an over-night absorbent pad, it is disclosed that the inventive concept can be applicable to feminine hygiene articles as well as diaper-type disposable articles, and “over-night absorbent pad” would simply be a subset of these articles.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Luzader et al. (US 2015/0057632).
Re Claim 4, Gross also teaches wherein the peripheral security zone has a rear end length (I-r), as measured along a centre line of the absorbent pad, the rear end length extending in the longitudinal direction between the rear end edge of the absorbent core and a transition between the printed central absorption zone and the printed peripheral security zone arranged over the rear portion of the absorbent core (as can be seen in Fig. 76), and a front end length (If), as measured along a centre line of the absorbent pad, the front end length extending in the longitudinal direction between the front end edge of the absorbent core and a transition between the printed central absorption zone and the printed peripheral security zone arranged over a front portion of the absorbent core (also inherent from Fig. 76).  
Gross does not teach wherein the Ir > If but rather shows that the two lengths are of the same length.  Luzader discloses an absorbent article that has a central absorption zone (oval  printed region 40) that is towards a front portion of the absorbent article such that a distance between the rear edge of the absorbent core and a rear end of the central absorption zone is longer than a distance between the front edge of the absorbent core and a front end of the central absorption zone (Fig. 1).  It would have been obvious to one skilled in the art at the time of filing to modify Gross by gleaning from Luzader’s teaching that in an article where the central absorption zone (a zone designed to be positioned adjacent a woman’s vulva) is toward the front of the article, the distance from the rear edge of the absorbent core to the rear end of the central absorption zone can be made longer than the distance from the front edge of the absorbent core to the front end of the central absorption zone, so as to provide a user an indicia of where the central absorption zone may be desirably positioned on the user’s underwear.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        14 July 2022